Citation Nr: 0515968	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
rheumatic heart disease.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, for hypertension, arthritis, loss of memory, 
loss of motor skills, tinnitus, dry and sore eyes, a sleep 
disorder, decreased appetite, and dental problems.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1968 to June 1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.   

The veteran also initiated an appeal of the RO's December 
2004 rating decision denying entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for Parkinson's 
Disease.  However, since the RO issued a statement of the 
case in response in February 2005, the veteran has not 
perfected his appeal by filing a substantive appeal.  The 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for Parkinson's Disease, is thus not now 
before the Board for appellate review.

The claims note above, however, are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if they are 
required to take further action with regard to these claims.




REMAND

The veteran claims entitlement to an evaluation in excess of 
10 percent for rheumatic heart disease, entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
hypertension, arthritis, loss of memory, loss of motor 
skills, tinnitus, dry and sore eyes, a sleep disorder, 
decreased appetite, and dental problems, entitlement to an 
initial evaluation in excess of 10 percent for tinnitus, and 
entitlement to an initial compensable evaluation for 
bilateral hearing loss.  Additional action is necessary 
before the Board decides these claims.

First, in June 2002, the RO last adjudicated the veteran's 
claims of entitlement to an evaluation in excess of 10 
percent for rheumatic heart disease and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
hypertension, arthritis, loss of memory, loss of motor 
skills, tinnitus, dry and sore eyes, a sleep disorder, 
decreased appetite, and dental problems in a supplemental 
statement of the case.  Since then, the veteran has testified 
at a hearing at the RO in support of these claims and 
submitted a voluminous amount of medical records pertinent to 
these claims.  In a supplemental statement of the case issued 
in June 2004, the RO considered the veteran's hearing 
testimony and previously noted records in support of the 
veteran's claims of entitlement to an initial evaluation in 
excess of 10 percent for tinnitus and entitlement to an 
initial compensable evaluation for bilateral hearing loss, 
but not in support of his claims of entitlement to an 
evaluation in excess of 10 percent for rheumatic heart 
disease and entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151, for hypertension, arthritis, loss of 
memory, loss of motor skills, tinnitus, dry and sore eyes, a 
sleep disorder, decreased appetite, and dental problems.  To 
ensure the veteran due process of law, AMC must consider this 
evidence in the first instance on remand.  

Second, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

To date, VA has not strictly complied with the VCAA by 
providing the veteran adequate assistance regarding his claim 
of entitlement to an evaluation in excess of 10 percent for 
rheumatic heart disease.  The VCAA provides that VA must 
afford a claimant a medical examination or obtain a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  In this case, an examination is 
necessary for the Board to decide this particular claim.  The 
veteran underwent a VA examination of his heart in 2001, but 
since then, he has claimed that his service-connected heart 
disability is worse, warranting a higher evaluation.  Given 
that four years have passed since a medical professional has 
evaluated the veteran's service-connected heart disability, 
AMC should afford the veteran another examination on remand.

Third, the RO has not certified for appeal the claims of 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus and entitlement to an initial compensable 
evaluation for bilateral hearing loss.  The veteran properly 
perfected his appeal with regard to these claims, but he has 
not recently offered any argument or evidence pertinent 
thereto, and there is no evidence of record indicating that 
he is of the belief that these claims are in appellate 
status.  Addressing these claims would therefore be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Given this fact, on remand, the RO should 
contact the veteran, clarify whether he still wishes to 
appeal the RO's denial of these claims, and if so, afford him 
all appropriate procedural protections to ensure that he is 
heard on these claims.     

This appeal is REMANDED for the following action:

1.  AMC should contact the veteran by 
letter and ask him whether he still 
intends to appeal the RO's denial of his 
claims of entitlement to an initial 
evaluation in excess of 10 percent for 
tinnitus and entitlement to an initial 
compensable evaluation for bilateral 
hearing loss.  AMC should explain to the 
veteran that although he perfected his 
appeal with regard to these claims, the 
RO did not certify them for appeal to the 
Board.  If the veteran does not withdraw 
his appeal, the RO should provide him an 
opportunity to respond to this notice by 
offering argument or submitting 
additional evidence in support of these 
claims.

2.  The RO should afford the veteran a VA 
examination of his heart.  The RO should 
forward the claims file to the examiner 
for review of all pertinent documents and 
ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) note all objective clinical 
findings associated with the 
veteran's heart, including, if 
appropriate, cardiac hypertrophy, 
dilatation, and left ventricular 
dysfunction with a particular 
ejection fraction;

b) specifically record the level of 
METS at which the veteran develops 
dyspnea, fatigue, angina, dizziness, 
and/or syncope; 

c) indicate whether the veteran's 
service-connected heart disability 
requires medication; and

d) note the number of episodes of 
congestive heart failure the veteran 
experienced during the past year.

3.  Once the above noted actions are 
taken, the RO should readjudicate the 
veteran's claims based on a consideration 
of all of the evidence of record, 
including that which was associated with 
the claims file subsequent to the RO's 
June 2002 issuance of a supplemental 
statement of the case.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


